Citation Nr: 0717307	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-19 316	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for the residuals of a 
bayonet wound to the left hand with deformity of the middle 
finger.  
 
2. Entitlement to service connection for heart disease.  

3. Entitlement to service connection for amoebic dysentery. 

4. Entitlement to service connection for peptic ulcer 
disease. 

5. Entitlement to service connection for rheumatoid 
arthritis.  

6. Entitlement to service connection for a disability of the 
lumbar spine and joint pain.  

7. Entitlement to service connection for impaired vision.  

8. Entitlement to service connection for impaired hearing.  

9. Entitlement to service connection for a disability 
manifested by dizziness and fatigability.  

10. Entitlement to service connection for a disability 
manifested by lower extremities and numbness of the upper 
extremities.  


ATTORNEY FOR THE BOARD
J. Horrigan, Counsel

INTRODUCTION

The veteran, who is the appellant, had recognized guerilla 
service and Regular Philippine Army service from September 
1942 to July 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. Residuals of a bayonet wound to the left hand to include 
deformities of the middle finger were not affirmatively shown 
during service; deformities of the left second and third 
fingers, first diagnosed after service, are unrelated to an 
injury or event of service origin. 

2. Heart disease, left ventricle cardiomegaly, was not 
affirmatively shown to have had onset during service; heart 
disease, left ventricle cardiomegaly, was not manifested to a 
compensable degree within one year from the date of 
separation from service; and heart disease, left ventricle 
cardiomegaly, was first diagnosed after service is unrelated 
to an injury, disease, or event of service origin. 

3. Amoebic dysentery is not currently shown. 

4. Peptic ulcer disease is not currently shown. 

5. Rheumatoid arthritis is not currently shown. 

6. A disability of the lumbar spine and joint pain is not 
currently shown. 

7. Impaired vision is not currently shown. 

8. Impaired hearing is not currently shown. 

9. A disability manifested by dizziness and fatigability is 
not currently shown. 

10. A disability manifested by swelling of the lower 
extremities and numbness of the upper extremities is not 
currently shown. 


CONCLUSIONS OF LAW

1. Residuals of a bayonet wound to include deformity of the 
middle finger were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).   

2. Heart disease, left ventricle cardiomegaly, was not 
incurred in or aggravated by service, and service connection 
for left ventricle cardiomegaly may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

3. Amoebic dysentery was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 
(2006). 

4. Peptic ulcer disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006). 

5. Rheumatoid arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006). 

6. A disability of the lumbar spine and joint pain were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006). 

7. Impaired vision was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

8. Impaired hearing was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

9. A disability manifested by dizziness and fatigability was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

10. A disability manifested by swelling of the lower 
extremities and numbness of the upper extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)


The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003, November 2003, and May 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims for service connection, namely, evidence of 
current disability, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claims, that is, the date of receipt of the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v.Principi, 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 notice);  and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing, 
which he declined, and the claims were readjudicated after 
the VCAA notice as evidenced by the supplemental statement of 
the case, dated in February 2007.  For these reasons, the 
essential fairness of the adjudication has not been affected 
and the veteran has not been prejudiced by the VCAA timing 
error.  Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 16, 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records.  
In the absence of medical evidence that the diagnosed 
disabilities may be associated with an established injury or 
event in service and in the absence of medical evidence of a 
current diagnosis for the other claimed disabilities, neither 
a VA medical examination or medical opinion is necessary to 
decide the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  As the veteran has not identified any 
additionally evidence to include VA or private records for 
consideration in his appeal.  As there is no indication of 
the existence of additional evidence to substantiate the 
current claims, no further assistance to the veteran is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service medical records are not available.  The record 
does contain a copy of an Affidavit for Philippine Army 
Personnel, dated in February 1946, in which the veteran 
reported that he had no wounds or illness during his military 
service. 

After service, in a statement, dated in June 2003, a private 
physician reported diagnoses of deformities of the left 2nd 
and 3rd fingers, consistent with previous trauma and 
arthroplasty, and left ventricular cardiomegaly.

Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as heart disease 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Analysis 

In the absence of service medical records, neither the 
residuals of a bayonet wound to the left hand to include 
deformity of the middle finger nor heart disease, left 
ventricular cardiomegaly, was affirmatively shown to be 
present contemporaneous with service by evidence from other 
sources other than the service medical records. Of the 
evidence contemporaneous with service, in the Affidavit for 
Philippine Army Personnel, dated in February 1946, the 
veteran reported that he had no wounds or illness during his 
military service, which opposes, rather than supports, the 
claim. 

After service, deformities of the left 2nd and 3rd fingers 
and left ventricular cardiomegaly were first documented in 
2003, more than 55 years after service, well beyond the one-
year presumptive period after separation from service in 1945 
for manifestation of heart disease as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
there is no competent medical evidence of record that 
otherwise relates either the deformities of the left 2nd and 
3rd fingers or left ventricular cardiomegaly, first diagnosed 
after service, to an injury, disease, or event of service 
origin.  38 C.F.R. § 3.303(d).  While the private physician 
did report that the deformities of the left 2nd and 3rd 
fingers were consistent with previous trauma, the physician 
did not identify the trauma. 

For these reasons, there is not factual basis to support a 
finding that either the residuals of a bayonet wound to the 
left hand to include deformity of the middle finger or heart 
disease, left ventricular cardiomegaly, is related to an 
injury or event of service origin.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307. 3.309.  

As for the veteran's statements, where, as here, the 
determinative issues involve questions of medical diagnoses 
or of medical causation, competent medical evidence is 
required to substantiate the claims.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements to the extent that he associates the deformities 
of the left 2nd and 3rd fingers or heart disease to service 
do not constitute favorable medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claims, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply and service connection is 
not established for residuals of a bayonet wound to the left 
hand to include deformity of the middle finger or heart 
disease, left ventricular cardiomegaly.  38 U.S.C.A. 
§ 5107(b).  

As for the claims of service connection for amoebic 
dysentery, peptic ulcer disease, rheumatoid arthritis, a 
disability of the lumbar spine and joint pain, impaired 
vision, impaired hearing, a disability manifested by 
dizziness and fatigability, and a disability manifested by 
swelling of the lower extremities and numbness of the upper 
extremities, in the absence of medical evidence that the 
veteran currently has the claimed disabilities, service 
connection cannot be granted.  38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (In absence of proof of a present disability, there 
can be no valid claim.).


ORDER

Service connection for the residuals of a bayonet wound to 
the left hand with deformity of the middle finger is denied.  
Service connection for heart disease to include left 
ventricular cardiomegaly is denied.  Service connection for 
amoebic dysentery is denied. Service connection for peptic 
ulcer disease is denied.  Service connection for rheumatoid 
arthritis is denied.  Service connection for a disability of 
the lumbar spine and joint pain is denied.  Service 
connection for impaired vision is denied. Service connection 
for impaired hearing is denied.  Service connection for a 
disability manifested by dizziness and fatigability is 
denied.  Service connection for a disability manifested by 
lower extremities and  numbness of the upper extremities is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


